Citation Nr: 1752724	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  05-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide agent exposure, chemical exposure, and sun exposure.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied service connection for basal cell carcinoma, numbness in the lower extremities, and hypertension.

In December 2007, the Veteran testified at a Travel Board hearing before one of the undersigned Veterans Law Judges (VLJ).  In May 2008, the Board denied, in part, the claims for basal cell carcinoma, peripheral neuropathy, and hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court vacated the Board's decision and remanded the issues back to the Board for additional adjudication consistent with the terms of the JMR.  In May 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development. 

In July 2015, the Veteran testified before another of the undersigned VLJs.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, a veteran is entitled to have an opportunity for a hearing before all the VLJs who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  To that end, the Veteran was notified in September 2015 that he could testify before a third VLJ, who would then be assigned to the three-member panel.  However, the Veteran waived his right to appear at such a hearing.  See October 2015 correspondence. 

In February 2016, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  

In May 2017, the RO granted service connection for hypertension and peripheral neuropathy of the left and right, upper and lower extremities.  As the grant of service connection for these claims is a grant of the benefits sought on appeal, these claims are no longer before the Board.  If the Veteran wishes to file a notice of disagreement with the rating decision, he has until May 2018 to do so.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claim for service connection for skin cancer, but it is necessary to ensure that there is a complete record and so that the Veteran is afforded every possible consideration. 

The Veteran contends that service connection is warranted for his skin cancer.  Specifically, the Veteran has alleged that his skin cancer was due to herbicide agent exposure, chemical exposure, and sun exposure. 

With regard to sun exposure, the Veteran has reported that he was assigned as a driver in the motor pool, as well as a power generator operator, which required him to set up outdoor equipment for field operations and special outdoor events, including football games, entertainment, and base meetings in the field.  See August 2004 VA Form 21-4138 (Statement in Support of Claim).

In February 2016, the Board remanded the claim back so that an opinion could be rendered as to whether the Veteran's skin cancer was caused by or due to his in-service sun exposure while in Korea.  

In a March 2016 VA examination report, the examiner found that the Veteran's basal cell carcinoma, squamous cell carcinoma, and actinic keratosis were sun-related.  However, based on letters written by the Veteran while in service, and submitted as evidence, the examiner concluded that the Veteran's sun exposure in service was not excessive and no more than what he would have experienced going to a community swimming pool if he were at home.  The examiner further noted that the Veteran had been noted to have fair skin which predisposed him to diseases related to sun exposure and that the Veteran's non-service-connected civilian occupation required him to be outside in the sunlight frequently.  It was ultimately concluded that the Veteran's sun exposure in service did not cause his claimed skin conditions to advance beyond normal progression. 

The Board finds the examiner's opinion inadequate to the extent that the examiner failed to consider the complete evidentiary record prior to rendering his opinion.  It appears that the examiner's opinion as to the level of sun exposure experienced by the Veteran was limited to only what he wrote in letters home while in service and his post-service occupation.  It is unclear whether the examiner considered the sun exposure the Veteran would have received while performing his daily duties in service.  Id. 

Furthermore, it is also unclear as to whether the examiner considered the January 2008 private opinion, in which the clinician stated that the Veteran's sun exposure in service could significantly contribute to the development of his skin cancer. 


Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the March 2016 VA examiner to determine the nature and etiology of the Veteran's skin cancer.  If the examiner is unavailable, the claims file must be provided to an examiner who is similarly qualified.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran, to include details of his sun exposure while on active duty.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's current skin cancer had its onset during service or within one year of service separation, or whether any sun exposure during service caused or contributed to skin cancer.  Although a thorough review of the claims file is required, the Board asks the examiner to comment upon:

(i) The Veteran's in-service duties and related sun exposure, to include his August 2004 statement that in the spring and summer while on active duty, due to the barren area, he got sunburned quite often, as well as his letters home referencing his sun exposure.

(ii) The 1993 note regarding skin lesions for which the Veteran was recommended to see a dermatologist, or any earlier records pertaining to the Veteran's skin cancer. 

(iii) The January 2008 private opinion in which it was stated that the Veteran's sun exposure could significantly contribute to the development of his skin cancer. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
                H. N. SCHWARTZ                                         L. HOWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


